Title: [Diary entry: 23 October 1789]
From: Washington, George
To: 

Friday 23d. Commenced our course with the Sun, and passing through Leicester met some Gentlemen of the Town of Worcester on the line between it and the former to escort us. Arrived about 10 Oclock at the House of  where we breakfasted—distant from Spencer 12 Miles. Here we were received by a handsome Company of Militia Artillery in Uniform who saluted with 13 Guns on our Entry & departure. At this place also we met a Committee from the Town of Boston, and an Aid of Majr. Genl. Brooke of the Middlesex Militia who had proceeded to this place in order to make some arrangements of Military & other Parade on my way to, and in the Town of, Boston; and to fix with me on the hours at which I should pass through Cambridge, and enter Boston. Finding this ceremony was not to be avoided though I had made every effort to do it, I named the hour of ten to pass the Militia of the above County at Cambridge and the hour of 12 for my entrance into Boston desiring Major Hall, however, to inform Genl. Brookes that as I conceived there was an impropriety in my reviewing the Militia, or seeing them perform Manoeuvres otherwise

than as a private Man I could do no more than pass along the line; which, if he thought proper might be under arms to receive me at that time. These matters being settled the Committee and the Aid (Colo. Hall) set forward on their return and after breakfast I followed; The same Gentlemen who had escorted me into, conducting me out of Town. On the Line between Worcester and Middlesex I was met by a Troop of light Horse belonging to the latter, who Escorted me to Marlborough (16 Miles) where we dined, and thence to Weston (14 More where we lodged). At Marlborough we met Mr. Jonathan Jackson the Marshall of this State who proposed to attend me whilst I remained in it. A good part of the Road from Spencer to Worcester is Hilly, & except a little nearest the latter, very Stoney. From Worcester to Marlborough the road is uneven but not bad and from Marlborh. to Weston it is leveller with more Sand. Between Worcester & Marlborough the Town of Shrewsbury is passed and between Marlborough and Weston you go through Sudbury. The Country about Worcester, and onwards towards Boston is better improved & the lands of better quality than we travelled through yesterday. The Crops it is said have been good—Indian Corn, Rye Buck Wheat & grass—with Beef Cattle & Porke are the produce of their Farms.